Exhibit 10.34

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”), is made and entered into as of
August 16, 2004, by and between Kite Realty Group, L.P., a Delaware limited
partnership (the “OP”), and Paul W. Kite (“Paul Kite”).

 

WHEREAS, the OP is the operating partnership of Kite Realty Group Trust, a
Maryland real estate investment trust (“KRG”, and together with its direct and
indirect subsidiaries, including the OP, the “REIT”);

 

WHEREAS, Paul Kite is the son of Alvin Kite, the Chairman of KRG, and the
brother of John Kite, the Chief Executive Officer and President of KRG;

 

WHEREAS the REIT is a full service real estate company focused primarily on the
development, construction, acquisition, ownership and operation of high quality
neighborhood and community shopping centers in selected growth markets in the
United States;

 

WHEREAS, the OP and KRG are engaging in various related transactions pursuant to
which, among other things, (i) the OP is acquiring interests in various entities
that own or lease real estate properties in which certain persons affiliated
with KRG have interests, including Paul Kite (the “Property Owning Entities”),
(ii) KRG is acquiring interests in certain service businesses currently owned by
persons affiliated with KRG, including Paul Kite (the “Service Companies”;
together with the Property Owning Entities, the “Predecessor Business”), and
(iii) KRG will effect an initial public offering of its common shares and
contribute the proceeds therefrom for a like number of units of partnership
interest in the OP (the “IPO,” and together with the other transactions
described above, the “IPO Transactions”);

 

WHEREAS, upon completion of the IPO Transactions, Paul Kite will own common
shares of KRG and units of limited partnership in the OP representing an
approximate 8% beneficial interest in KRG (on a fully diluted basis);

 

WHEREAS, Paul Kite was actively involved with the Predecessor Business,
assisting with the development, construction, acquisition, ownership and
operation of real estate properties in the United States;

 

WHEREAS, following the IPO Transactions, the OP desires to retain Paul Kite as a
consultant to provide to the REIT the services described below, and Paul Kite
desires to provide such services, on the terms and subject to the conditions set
forth in this Agreement; and

 

WHEREAS, the Board of Trustees of KRG, general partner of the OP, has authorized
the execution, delivery and performance of this Agreement by the OP.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      TERM; TERMINATION

 

(a)                                  Term.  The term of this Agreement shall
commence effective as of the date of this Agreement (as set forth in the
introductory paragraph hereof) and shall expire on December 31, 2007, unless
earlier terminated in accordance with this Section 1.

 

(b)                                 Automatic Termination.  This Agreement shall
terminate automatically upon the death of Paul Kite.

 

(c)                                  Termination by the OP.  The OP shall have
the right, in its sole and absolute discretion, to terminate this Agreement upon
60 days’ notice to Paul Kite.  If the OP terminates this Agreement pursuant to
this Section 1(c), the OP shall pay to Paul Kite, no later than the effective
date of such termination, an amount equal to the cash compensation that would
otherwise be payable to Paul Kite (and not previously paid) under Section 3(a)
of this Agreement through the end of the then-current term.

 

(d)                                 Termination as the Result of a Breach. 
Either party shall have the right to terminate this Agreement upon written
notice to the other party if the breaching party is in material breach of its
obligations with respect to this Agreement, and such breach is not resolved to
the satisfaction of the non-breaching party within 30 days after receipt of
notice of the breach from the non-breaching party.

 

(e)                                  Effects of Termination.  Upon the
termination of this Agreement as provided in this Section 1, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of either party or any of their respective
representatives, except with respect to Sections 1(c) (in the case of
termination of this Agreement by the OP pursuant to Section 1(c) hereof only),
1(e), 3(a), 3(b), 5, 6, 7(a), 7(c) and 7(f), which shall survive any termination
or expiration of this Agreement, and except to the extent that such termination
results from the willful and material breach by a party of this Agreement. All
other provisions of this Agreement shall survive termination solely for the
purpose of establishing the proper interpretation of the surviving provisions
hereof.

 

(f)                                    OP Approval.  Notwithstanding anything to
the contrary in this Agreement, any determination by the OP to terminate this
Agreement in accordance with this Section 1 shall not be effective unless
approved by a majority of the “independent” members of the Board of Trustees of
KRG (as defined in the KRG’s Amended and Restated Bylaws), as general partner of
the OP.

 

2.                                      CONSULTING SERVICES

 

(a)                                  Consulting Services.  During the term of
this Agreement, Paul Kite agrees to serve as a consultant to the OP by assisting
the OP in identifying possible real estate retail or commercial development,
construction, acquisition and/or operation projects that are consistent with the
written guidelines regarding the type and nature of development, construction,
acquisition and/or operation projects to be pursued by the REIT, as established
from time to time by the REIT (the “Guidelines”), and communicated to Paul Kite
in writing by the OP

 

2

--------------------------------------------------------------------------------


 

Representative (as defined below) (each, a “Project Proposal”).  Paul Kite
agrees to perform such consulting services on behalf of the OP at all times
using good business ethics and in a professional manner, it being understood
that Paul Kite’s services hereunder are not intended to be exclusive or to
constitute his full time business.

 

(b)                                 Written Notice of Project Proposal.  During
the term of this Agreement, Paul Kite shall notify the OP in writing (each, a
“Written Notification”) of any Project Proposal he identifies and determines is
potentially worthy of further pursuit, as soon as practicable after making such
determination, and provide such information and data in his possession regarding
each such Project Proposal as may be reasonably requested by the OP.  Each
Written Notification shall be submitted to Thomas K. McGowan (with a copy to
Daniel R. Sink, as Chief Financial Officer of KRG), or such other person as may
be designated in writing by the OP to Paul Kite for such purpose (the “OP
Representative”).

 

(c)                                  Evaluation of Project Proposal.  Within 10
business days of receipt of a Written Notification (the “Response Period”), the
OP Representative shall notify Paul Kite in writing whether the REIT intends to
pursue the Project Proposal specified in such Written Notification (a “Response
Notice”); provided, however, that the OP has the right to extend the Response
Period prior to expiration of the initial 10 business-day period for up to an
additional 10 business days upon written notice to Paul Kite (and references to
the Response Period herein shall be deemed to include the corresponding
additional period extended by the OP, if any) to the extent necessary to permit
the REIT to complete its analysis of the Project Proposal specified in such
Written Notification.  If the OP Representative delivers a Response Notice prior
to the expiration of the Response Period specifying that the OP intends to
pursue the Project Proposal specified in the Written Notification (a “Positive
Response Notice”), Paul Kite shall not be permitted to pursue such Project
Proposal (except as otherwise provided in Section 2(d)).  If the OP
Representative delivers a Response Notice specifying that the OP does not intend
to pursue the Project Proposal specified in the Written Notification (a
“Negative Response Notice”) or Paul Kite does not receive a Response Notice
prior to the expiration of the Response Period, the REIT shall be deemed to have
determined not to pursue the Project Proposal specified in such Written
Notification, and Paul Kite shall be permitted to pursue such Project Proposal
pursuant to Section 2(d) below.  For purposes of this Agreement, a “business
day” means the period from 9:00 am to 5:00 pm on any weekday that is not a
banking holiday in Indianapolis, Indiana.

 

(d)                                 Outside Activities.  The OP acknowledges
that, during the term of this Agreement, Paul Kite intends to engage in certain
real estate activities and other activities, and have other business interests,
outside the scope of the performance of his consulting services pursuant to this
Agreement (whether through an entity controlled by him or otherwise), any of
which may be competitive with the business of the REIT and its affiliates
(except as otherwise restricted by this Agreement, including the restrictions on
the pursuit of Project Proposals set forth in Section 2(c) hereof and the second
sentence of this Section 2(d)).  The parties hereby acknowledge and agree that,
during the term of this Agreement, Paul Kite shall not directly or indirectly
(whether individually or as a principal, partner, member, director, trustee,
officer, employee or consultant of any other Person (as defined below)) pursue
any Project Proposal unless: (i) Paul Kite has submitted a Written Notification
with respect to such Project Proposal in accordance with Section 2(b) above and
either (v) the OP Representative has delivered a

 

3

--------------------------------------------------------------------------------


 

Negative Response Notice, (w) the OP Representative has delivered a Positive
Response Notice but the OP fails to enter into a purchase contract or other
similar agreement with respect to such Project Proposal within 90 days after
receipt of such Written Notification (unless, prior to the expiration of such
90-day period, the OP Representative notifies Paul Kite in writing that the REIT
is continuing to pursue such Project Proposal), (x) the OP Representative has
delivered a Positive Notice and the OP has entered into a purchase contract or
other similar agreement with respect to such Project Proposal, but such purchase
contract or other similar agreement would otherwise expire within 10 business
days and the REIT has determined not to pursue such Project Proposal (and the
REIT shall notify Paul Kite on or before such date of its determination not to
pursue such Project Proposal and offer Paul Kite the opportunity to assume all
of the contractual rights and obligations of the REIT under such purchase
contract or similar agreement and all related agreement(s) subject to
reimbursement of the REIT of any earnest money paid to date), (y) the OP
Representative otherwise notifies Paul Kite in writing that it has abandoned the
Project Proposal and that Paul Kite is permitted to pursue such Project Proposal
pursuant to this Section 2(d), or (z) Paul Kite does not receive any Response
Notice prior to the expiration of the Response Period, or (ii) the OP
Representative has previously established in writing to Paul Kite (expressly
referencing this provision) that such Project Proposal is not of a type the REIT
intends to pursue (and such writing has not otherwise been modified or revoked
by the OP Representative by written notice to Paul Kite).  Notwithstanding
anything to the contrary herein, to the extent Paul Kite is permitted to pursue
real estate development, construction, acquisition and/or operation projects
pursuant to this Section 2(d), the parties acknowledge and agree that (A) Paul
Kite shall be prohibited from using any resources of the REIT, including,
without limitation, office space, equipment or staff assistance with respect to
any such projects and (B) neither the REIT nor any of its affiliates shall have
any right, by virtue of this Agreement, to share or participate in such projects
or Paul Kite’s other activities or business interests outside the scope of the
performance of his consulting services pursuant to this Agreement as referenced
in the first sentence of this Section 2(d), or to the income or proceeds derived
therefrom.  For purposes of this Agreement, “Person” means any individual, firm,
corporation, partnership, company, limited liability company, trust, joint
venture, association or other entity.

 

3.                                      COMPENSATION; USE OF RESOURCES

 

(a)                                  Compensation for Services.  During the term
of this Agreement, Paul Kite shall receive cash compensation in the form of a
consulting fee of $150,000 per year, payable monthly at the rate of $12,500 per
month, on the first day of each month that this Agreement is in effect (with the
first such payment payable on the date of this Agreement in the amount of
$9,735.00, covering the period from the date of this Agreement through the end
of the month in which this Agreement is entered into).

 

(b)                                 Reimbursement of Expenses.  The OP shall
reimburse Paul Kite for all necessary and reasonable “out-of-pocket” business
expenses incurred by Paul Kite in connection with the performance of his duties
and responsibilities under this Agreement, subject to the travel and expense
policies of the REIT established from time to time (including any pre-approval
policies established by the REIT), upon presentation by Paul Kite to the OP
Representative of an itemized accounting of such expenses with reasonable
supporting data.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Use of Resources.  During the term of this
Agreement, the REIT shall provide Paul Kite with reasonable office space at the
OP’s headquarters in Indianapolis, Indiana, equipment appropriate to his duties
and responsibilities and staff assistance as Paul Kite may reasonably request to
carry out his duties and responsibilities to the OP under this Agreement;
provided, however, such request shall be granted or denied by the OP
Representative in his sole and absolute discretion.

 

4.                                      INDEPENDENT STATUS; NO AUTHORITY TO ACT
AS AGENT

 

(a)                                  Independent Status.  Paul Kite shall be
acting hereunder as an independent consultant and not as an employee of the
REIT, and the terms and conditions of this Agreement shall be interpreted and
construed accordingly.  In no event shall this Agreement be construed as
establishing a partnership or joint venture or similar relationship between the
parties hereto.  Although the REIT may specify the results it desires Paul Kite
to achieve during the term of this Agreement and may control and direct him in
that regard, the REIT shall not exercise or have the power to exercise such
level of control over Paul Kite as would indicate or establish that a
relationship of employer and employee exists between the REIT and Paul Kite. 
Subject to the terms of this Agreement, Paul Kite shall have full and complete
control over the manner and method of rendering the consulting services
hereunder.  As an independent consultant, Paul Kite is responsible for filing
such tax returns and paying such self-employment taxes as may be required by law
or regulations.  Paul Kite shall be liable for his own debts, obligations, acts
and omissions, including the payment of all self-employment, Social Security and
other taxes and benefits applicable to him.  Except to the extent expressly set
forth in this Agreement, Paul Kite shall not be subject to any policies solely
applicable to employees of the REIT, and shall not be eligible for any employee
benefit plan offered by the REIT.  In the event that this independent consultant
relationship is determined by tax authorities to constitute an employment
relationship, Paul Kite hereby waives, for the period prior to the date such
determination becomes final, any and all claims to coverage under any of the
pension, profit-sharing, health, dental, welfare or similar type plans of the
REIT which are generally limited to the employees of the REIT, unless otherwise
agreed by the OP Representative in writing and approved by a majority of the
“independent” members of the Board of Trustees of KRG (as defined in KRG’s
Amended and Restated Bylaws), as general partner of the OP.

 

(b)                                 No Authority to Act as Agent.  Paul Kite
shall not have any authority to act as an agent of the REIT, except on authority
specifically so delegated in a prior writing signed by a majority of the
“independent” members of the Board of Trustees of KRG (as defined in KRG’s
Amended and Restated Bylaws), as general partner of the OP, and Paul Kite shall
not represent to the contrary to any Person.  Under no circumstances shall Paul
Kite have or claim to have power of decision hereunder in any activity on behalf
of the REIT, nor shall Paul Kite have the power or authority hereunder to
obligate, bind or commit the REIT in any respect.  Paul Kite shall not (i) have
the authority to hire, terminate or supervise personnel on behalf of the REIT or
otherwise direct the work of any employee of the REIT, (ii) make any management
decisions on behalf of the REIT or (iii) undertake to commit the REIT to any
course of action in relation to third Persons.  Paul Kite further agrees that he
shall not represent himself as an employee or principal of the REIT.

 

5

--------------------------------------------------------------------------------


 

5.                                      CONFIDENTIAL INFORMATION; RETURN OF
DOCUMENTS; NONSOLICITATION

 

(a)                                  Existing Confidential Information. All
information regarding the activities or projects of the Predecessor Business
(including confidential information of others that came into the possession of
the REIT) (including, but not limited to, information regarding evaluations of
or plans relating to targeted geographic regions), learned by Paul Kite during
his tenure with the Predecessor Business shall be deemed the confidential and
proprietary information of the REIT (“Existing Confidential Information”). 
Subject to the exceptions set forth below, the Existing Confidential Information
shall be used by Paul Kite solely in connection with the performance of his
duties and responsibilities hereunder and shall be kept confidential by Paul
Kite.  The foregoing restrictions on disclosure and use shall not apply to any
portion of the Existing Confidential Information (i) that was or becomes
generally available to the public other than as a result of unauthorized
disclosure by Paul Kite, (ii) that is independently developed by or for Paul
Kite without reference to or use of the Existing Confidential Information,
(iii) that is disclosed pursuant to a requirement of law, a court or a
government agency, (iv) that is information which Paul Kite holds now as
personal knowledge apart from reference to any written documents.  Paul Kite
hereby assigns to the OP all right, title and interest to trade secrets,
copyrights and other intellectual property rights relating to the Predecessor
Business developed by him alone or in conjunction with others at any time while
involved with the Predecessor Business.

 

(b)                                 REIT Confidential Information.  All
information regarding the REIT or its activities or projects provided to Paul
Kite by or on behalf of the REIT, or any of its employees or representatives, in
connection with the performance by Paul Kite of his duties and responsibilities
under this Agreement and all confidential information, knowledge or data
relating to the REIT or the REIT’s respective businesses and investments
(including confidential information of others that has come into the possession
of the REIT), learned by Paul Kite heretofore or hereafter directly or
indirectly from the REIT shall be deemed the confidential and proprietary
information of the REIT (“REIT Confidential Information”).  Subject to the
exceptions set forth below, the REIT Confidential Information shall be used by
Paul Kite solely in connection with the performance of his duties and
responsibilities hereunder and shall be kept confidential by Paul Kite.  The
foregoing restrictions on disclosure and use shall not apply to any portion of
the REIT Confidential Information (i) that was or becomes generally available to
the public other than as a result of unauthorized disclosure by Paul Kite, (ii)
that was or becomes available to Paul Kite on a nonconfidential basis from a
source other than the REIT without restriction and without breach of an
agreement with the REIT, (iii) that is independently developed by or for Paul
Kite without reference to or use of the REIT Confidential Information, (iv) that
is disclosed pursuant to a requirement of law, a court or a government agency,
(v) that is the subject of prior written approval of use or disclosure thereof
by the REIT or (vi) that specifically relates to any Project Proposal that Paul
Kite is permitted to pursue on his own pursuant to Section 2(d) hereof.

 

(c)                                  Return of Documents; Rights to Trade
Secrets.  All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by
Paul Kite or made available to Paul Kite concerning the REIT,

 

6

--------------------------------------------------------------------------------


 

including any Project Proposal, shall be the REIT’s property and shall be
delivered to the REIT at any time on request; provided, however, that Paul Kite
may retain any documents specifically relating to any Project Proposal that he
is permitted to pursue on his own pursuant to Section 2(d) hereof.  Paul Kite
hereby assigns to the OP all right, title and interest in and to trade secrets,
copyrights and other intellectual property rights relating to the REIT’s
business developed by him alone or in conjunction with others at any time while
retained as a consultant by the OP.

 

(d)                                 Nonsolicitation.  Notwithstanding anything
to the contrary herein, during the term of this Agreement and for period of one
year after the termination of this Agreement, except to the extent otherwise
expressly permitted in writing by the OP Representative, Paul Kite shall not (i)
directly or indirectly solicit, induce or encourage any employee to terminate
his or her employment with the REIT, and Paul Kite shall not initiate
discussions with any such individual for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other Person, or
(ii) hire (on behalf of himself or any other Person) any employee who has
voluntarily left the employment of the REIT (or any predecessor) within one year
of the termination of such employee’s employment with the REIT.

 

6.                                      REPRESENTATIONS

 

Each party represents and warrants to the other that such party has the capacity
and power to enter into this Agreement and to perform its obligations hereunder,
that such party has duly executed and delivered this Agreement and that this
Agreement constitutes a valid, binding and enforceable obligation of such
party.  Further, Paul Kite represents and warrants to the OP that he is not
subject to any other restraints of any kind which would impair or encumber his
ability to perform the duties and obligations required of him hereunder.

 

7.                                      MISCELLANEOUS

 

(a)                                  Notices.  All notices, requests, demands,
and other communications hereunder shall be in writing and shall be deemed to
have been delivered (i) when physically received by personal delivery (which
shall include the confirmed receipt of a telecopied facsimile transmission) as
long as receipt occurs during a business day, otherwise the next business day,
(ii) three business days after being deposited in the United States certified or
registered mail, return receipt requested, postage prepaid, or (iii) one
business day after being deposited with a nationally known commercial courier
service providing next day delivery service (such as Federal Express), to the
following addresses:

 

7

--------------------------------------------------------------------------------


 

To the OP or the OP Representative:

 

Kite Realty Group, L.P.

c/o Kite Realty Group Trust

30 S. Meridian Street

Suite 1100

Indianapolis, IN 46204

Phone: (317)-577-5600

Fax: (317)-577-5605

Attention: Thomas K. McGowan

 

with a copy (which shall not constitute notice) to:

 

Daniel R. Sink

Chief Financial Officer

c/o Kite Realty Group Trust

30 S. Meridian Street

Suite 1100

Indianapolis, IN 46204

Phone: (317)-577-5600

Fax: (317)-577-5605

 

To Paul Kite:

 

Paul W. Kite

 

 

Indianapolis, IN

Phone:

Fax:

 

(b)                                 Assignment.  Neither this Agreement nor any
rights, interests or obligations hereunder shall be assigned by any party hereto
without the prior written consent of the other party (other than, in the case of
the OP, an assignment to a wholly owned direct or indirect subsidiary of the
OP); any purported assignment by either party in violation hereof shall be null
and void.  Subject to the foregoing sentence, this Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

(c)                                  Specific Performance.  The parties agree
that irreparable damage would occur if any provision of this Agreement was not
performed in accordance with its specific terms or was otherwise breached.  It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof exclusively in any federal or state court
located in the State of Indiana (as to

 

8

--------------------------------------------------------------------------------


 

which the parties agree to submit to jurisdiction for the purposes of such
action), this being in addition to any other remedy to which they are entitled
at law or in equity.

 

(d)                                 Use of Trade Name.  During the term of this
Agreement, Paul Kite agrees that he will not retain or use in connection with
any outside business activities in which he is involved (directly or indirectly)
(i) any trade name, trademark or other proprietary business designation used or
owned in connection with the business of the REIT or substantially similar to
any such name, mark or designation used or owned in connection with the REIT, or
(ii) any trade name, trademark or other proprietary business designation that
contains the word “Kite” (with the exception of his activities as a shareholder
of the existing Kite, Inc., Indiana corporation and use of “Kite” that is
immediately preceded by “Paul” or “Paul W”; provided that, during and after the
term of this Agreement, any use by Paul Kite of any trade name, trademark or
other proprietary business designation that contains the word “Kite” shall not
be misleading in any material respect as to the extent to which Paul Kite or any
of his business activities are affiliated with the REIT).

 

(e)                                  Amendment.  This Agreement may not be
altered, modified or amended except by written instrument signed by the parties
hereto; provided that, in the case of the OP, any such alteration, modification
or amendment must be approved by a majority of the “independent” members of the
Board of Trustees of KRG (as defined in KRG’s Amended and Restated Bylaws), as
general partner of the OP.

 

(f)                                    Governing Law.  This Agreement shall be
governed by the laws of the State of Indiana (regardless of the laws that might
otherwise govern under applicable Indiana conflict of laws principles) as to all
matters, including but not limited to matters of validity, construction, effect,
performance and remedies.

 

(g)                                 Withholding.  The OP shall be entitled to
withhold from any payments or deemed payments any amount of withholding required
by law.  No other taxes, fees, impositions, duties or other charges or offsets
of any kind shall be deducted or withheld from amounts payable hereunder, unless
otherwise required by law.

 

(h)                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, permitted assigns, heirs, executors and legal representatives

 

(i)                                     Counterparts.  This Agreement may be
executed in the original or by telecopy in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(j)                                     Interpretation.  The article and
section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties and shall not in any way
affect the meaning or interpretation of this Agreement.

 

(k)                                  Severability. If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule or law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the

 

9

--------------------------------------------------------------------------------


 

economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either party.

 

(l)                                     Waiver.  Either party may extend the
time for performance of any of the obligations or acts of the other party or
waive compliance with any of the agreements or conditions contained in this
Agreement.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.  The failure of either party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.

 

(m)                               Entire Agreement.  This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof, and supersedes all prior agreements and understandings
between the parties with respect to the transactions contemplated hereby.

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first hereinabove written.

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

KITE REALTY GROUP TRUST,

 

 

Its General Partner

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

 

 

Title:

President

 

 

 

 

 

 

  /s/ PAUL W. KITE

 

 

   Paul W. Kite

 

--------------------------------------------------------------------------------